DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are subject to examination and rejected.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Satyanarayana (US Patent 10,193,811).

Regarding claims 1 and 4, Satyanarayana teaches a resource allocation calculation device (Satyanarayana, see abstract, A device may receive, from a set of network devices, telemetry information associated with a first set of flows) comprising:
a demand prediction unit that for each of a plurality of virtual networks sharing a physical network, predicts demands in units of communications sharing common origin and destination nodes (Satyanarayana, see column 4 lines 7-21, by reference number 130, the flow platform may provide information associated with the model and/or information associated with a set of expected bandwidth values. The flow platform may determine a set of expected bandwidth values of a flow for a set of time frames. In other words, a flow may be associated with different expected bandwidth values for different times of the day, different days of the week, etc.); and
an allocation calculation unit that based on the demands predicted by the demand prediction unit, observed past demands in the units of communications and past allocated bandwidths in the units of communications, calculates allocated bandwidths and allocated routes at a current time for the respective units of communications in such a manner that fairness between utilities of the respective virtual networks is maximized (Satyanarayana, see column 17 line 62 through column 18 line 7, network device 210 may allocate resources towards a flow. As an example, assume that network device 210 processes a flow around a particular time of the day and requires, consumes, etc. a large quantity of bandwidth, exhibits particular burst characteristics, or the like. In this case, network device 210 may identify that the flow may be starting (e.g., based on historical data, based on flow set up information, etc.), and may allocate resources for the flow (e.g., distribute other flows to other links and reserve bandwidth of a particular link). network device 210 may select a link based on an expected bandwidth value and/or another network metric value).

Regarding claims 2 and 5, Satyanarayana teaches wherein the allocation calculation unit calculates the allocated bandwidths and the allocated route at the current time with weights provided to the utilities of the respective virtual networks (Satyanarayana, see column 17 lines 8-14, process 600 may include selecting a link, of the set of links, to provide network traffic associated with the flow based on the expected bandwidth value and a bandwidth value of the set of bandwidth values (block 650). For example, network device 210 may select a link after comparing a bandwidth value of the link and an expected bandwidth value of the flow).

Regarding claims 3 and 6, Satyanarayana teaches wherein the allocation calculation unit causes exponential decay of the utilities of the virtual networks at respective times according to differences of the respective times from the current time (Satyanarayana, see column 3 lines 36-44, Some implementations described herein provide a network device that determines current link bandwidth values of a set of links, such as an amount of bandwidth that the links are accommodating. Additionally, in some implementations described herein, the network device may select a particular link, of the set of links, to provide the network traffic associated with the flow using the expected bandwidth value of the flow and the current link bandwidth value of the particular link).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443